MEMORANDUM **
Asmine Nurul Ahmed, a native and citizen of Fiji, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s opinion, which the BIA summarily adopted. See Gormley v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir.2004). We deny the petition for review.
The testimony and documentary evidence proffered by Ahmed do not compel a finding that the purse-snatchings and break-ins she described rose to the level of persecution on account of a protected ground or gave rise to a well-founded fear of future persecution. See id. at 1177; see also Singh v. INS, 134 F.3d 962, 970 (9th Cir.1998). Therefore, substantial evidence supports the IJ’s finding that Ahmed is not eligible for either asylum or withholding. See Singh, 134 F.3d at 970-71.
Further, Ahmed has failed to show it was more likely than not that she would be tortured should she return to Fiji, and thus she is not eligible for CAT relief. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.